The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, lines 25-26, it is not clear what is meant by nor is there proper antecedent basis for “the mounted disposal container capable of being sealed”;
line 26, it is not clear which ones of “the cutting blades” are being referenced;
line 33, the recitation “down its center” is vague and subjective (i.e., relative to what does down refer, and what constitutes the center?); 
line 36, “of” should be --off--;
and line 37, “an” should apparently be --the--.
Independent claims 5, 9 and 10 are similarly indefinite.
Claims 3 and 7, it is not clear if the “hitching device” is distinct from the “hitch” recited in claims 1 and 5.
Also in claims 9 and 10, the preambles of which are directed to a “method of reducing the carbon footprint caused by … trucks”, it is unclear why functional language (such as may be, capable of, etc.), usually associated with apparatus claims, is used throughout the body of the claims. The only positively recited method step is “using a … truck”; however, it is unclear how merely using a truck, as broadly claimed, would necessarily result in the performance of the methods set forth in the preambles.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 9-10, as best understood in view of the rejection under 35 U.S.C. 112(b) as set forth above, are rejected under 35 U.S.C. 103 as being unpatentable over Ries (DE 19513684) in view of Partridge (US 3,643,824), Shirvanian (US 7,695,237), Stragier (US 2006/0072993), and optionally, Meyer (US 3,559,825).
Note: for applicant’s convenience, a machine translation of the previously cited Ries document is attached to this Office action.
Ries shows a side loading disposal truck (Fig. 2 embodiment) comprising:
a chassis with a cab 8 and four or more wheels attached to the chassis;
a roll off frame 3 attached to the chassis with a hydraulic ram and lever arrangement 9;
a compacting unit 1 fixedly attached to the roll off frame;
a disposal container 2 removably attached to the roll off frame and compacting unit;
a side loading arm 12 operatively attached to the compacting unit, the side loading arm having a gripping mechanism for gripping a trash can (see Fig. 2);

Ries does not appear to show the compacting unit to include a hopper and a compacting blade arrangement having hydraulic cylinders attached to the blades. However, the examiner notes that such an arrangement is extremely common in the art. Further, Ries does not appear to show the disposal container as having hydraulic cylinders with cutting blades on the front face thereof.
As such, Ries does not explicitly show (note: bold typeface indicates the features not shown) that the side loading arm dumps the garbage into a hopper of the compacting unit; the compacting unit by way of its compacting blade arrangement pushes the trash through the hopper into the disposal container; the cutting blades of the disposal container capable of being moved by way of the hydraulic cylinders in an up and down motion to further compact the garbage as it is moved into the interior of the container; wherein once the disposal container is at least half full, the truck is driven to a predetermined location and after the cutting blades of the disposal container seal the opening of the container, the disposal container is unloaded by removing it from the roll off frame by way of the hydraulic ram and lever arrangement and an empty disposal container is loaded on to the roll off frame by way of the hydraulic ram and lever arrangement to replace the removed container.
The examiner further notes that, while not explicitly disclosed, it is extremely likely that Ries would incorporate some type of means (such as a door) to seal or close the opening in the disposal container prior to or upon removal thereof from the roll off frame.
Partridge shows a generally similar side loading disposal truck wherein a compacting unit 14 includes a hopper (not explicitly identified but clearly the upper portion thereof forms a hopper; Fig. 1) into which garbage is received, and a compacting blade arrangement 15 having hydraulic cylinder 16 attached thereto. Further, Partridge shows a disposal container 17 having hydraulic cylinder 21 with cutting blade 20. The compacting unit and disposal container have mating openings so that when they are fixedly mounted next to each other on the chassis (Fig. 2) and the truck is operated, garbage is dumped into the hopper portion of the compacting unit; the compacting unit by way of its compacting blade arrangement pushes the trash through the hopper into the disposal container; the cutting blades of the disposal container are moved by way of the hydraulic cylinders in an up and down motion to further compact the garbage as it is moved into the interior of the container (col. 3:63 to col. 4:5); and wherein once the disposal container is at least half full, the truck is driven to a predetermined location and after the cutting blades of the disposal container seal 
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Ries by providing the compacting unit with a hopper and a compacting blade arrangement having hydraulic cylinders attached to the blades, and by providing the disposal container with hydraulic cylinders with cutting blades, such that the side loading arm operated to dump the garbage into the hopper portion of the compacting unit; the compacting unit operated by way of its compacting blade arrangement to push the trash through the hopper into the disposal container; the cutting blades of the disposal container were moved by way of the hydraulic cylinders in an up and down motion to further compact the garbage as it was moved into the interior of the container; and wherein after the cutting blades of the disposal container sealed the opening of the container, the disposal container was unloaded from the roll off frame, as taught by Partridge, to ensure that the garbage was packed into the disposal container in a most efficient and compact manner.
The examiner notes that while Partridge shows the compacting and cutting blade arrangements to each comprise a single blade and single hydraulic cylinder, it would have been a mere design expediency to have utilized multiple blades and cylinders for these components if desired, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Further, the examiner notes that while Partridge refers to element 20 as a compacting ram rather than a “cutting blade”, this is merely a nominal distinction, as the 
However, even if the term “cutting blade” per se was deemed to define over what is shown by Partridge (or the term was further defined to do so), the examiner notes that the general provision of cutting blades on compacting rams to assist in tearing or breaking down garbage to be disposed is well known. For example, Meyer shows a refuse collection vehicle wherein packing blade 50 includes serrated teeth 55 to cut into garbage as it is being compacted to further enhance the compaction thereof. As such, to have additionally modified the apparatus of Ries to include cutting blades on the compacting ram, as taught by Meyer, would have been a mere design expediency to further improve the garbage compaction operation.
Ries also does not explicitly disclose the newly recited limitation of two disposal containers, each including the above-noted features, although it is implicit from the disclosure that it is intended to remove and replace multiple containers. Note the references in at least claim 1 that a container may be “exchanged” and “replaced” (presumably with another container).
Further, Ries discloses the newly recited limitations that the roll off frame has a cable (21), pulley (6) and hook (18) arrangement located down its center with the pulley connected to a power source (inherent) to drive the cable with the hook and cable being capable of being attached to the mounted disposal container to allow the mounted disposal container to be removed from the roll of frame and the hook and cable being capable of being attached to an unmounted disposal container to mount the unmounted hydraulic cylinders connected to a power source to drive the cable, with the hook and cable being capable of being attached to the hitch on the mounted disposal container to allow the mounted disposal container to be removed from the roll off frame and the hook and cable being capable of being attached to the hitch on an unmounted disposal container to mount the unmounted container on the roll off frame.
Shirvanian shows a roll-off refuse container collection vehicle, wherein a refuse container 18 is provided with a hitch 60 and a roll-off frame of the vehicle has a cable (38), pulley (40c/40d) and hook (38c) arrangement located down its center with the pulley attached to hydraulic cylinder 20 connected to a power source (inherent) to drive the cable with the hook and cable being capable of being attached to the hitch on the mounted disposal container to allow the mounted disposal container to be removed from the roll off frame and the hook and cable being capable of being attached to the hitch on an unmounted disposal container to mount the unmounted container on the roll off frame.
Further, Stragier teaches an apparatus and method of removing a full refuse container from a truck and exchanging it with an empty refuse container at a single location (par. [0013]) to increase efficiency by reducing travel (and fuel use) of the truck.
Therefore, it additionally would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Ries with at least two disposal containers, with each disposal container provided with a hitch and the roll off frame provided with a cable, pulley and hook arrangement located down its center with 
Re claims 2 and 6, although Ries appears to show some type of unidentified cooperating structures on the container and compacting unit for removable attachment to each other, these do not appear to be ratchet chain binders. Nevertheless, it would have been an obvious choice of design for one of ordinary skill in the art to have substituted the attachment devices of the disposal container and compacting unit with ratchet chain binders, as this would merely be the simple substitution of one known type of attachment mechanism with another, the use of which in the apparatus of Ries would work equally well and would have neither required undue experimentation nor produced unexpected results.
Re claims 3 and 7, the disposal container of Ries includes a floor profile 4 which is considered to comprise a rail or rails, as broadly claimed, to keep it centered on the roll off frame (via centering element 10), and a hitching device (not identified but clearly hook 18 of the roll off frame is hitched to a portion of the container when loading, as shown in Figs. 3-4) to aid in loading and unloading the container.

Re claims 9 and 10, the “use”, as broadly claimed, of the modified garbage/recycling truck of Ries in the manner described would clearly result in the claimed methods of reducing the carbon footprint of residential garbage and recycling trucks by reducing the amount of fuel used by garbage or recycling trucks not having the ability to remove and replace disposal containers during operation.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ries in view of Partridge, Shirvanian, Stragier and (optionally) Meyer, as applied to claims 1 and 5 above, and further in view of Blough (US 4,538,512).
Ries as modified does not show the disposal container to have a drip edge extending along its width to prevent spillage of trash when the container is separated from the compacting unit.
Blough shows a refuse collecting apparatus wherein a refuse container 10 can be detached from a cooperating compacting unit 12, and wherein the container includes a trough (drip edge) 72 extending along its width which prevents spillage of trash when the container is separated from the compacting unit (col. 4:13-39).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Ries by providing the disposal 

Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

9/16/21